DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 06/02/2020.  In virtue of the communication:
Claims 1-20 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 06/02/2020 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 2, --temperature-- should be added after “the color”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,681,785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent ‘785 include the limitations that recited in claims 1-9 of the instant application, which are indicated as below:

Instant application
Patent 10,681,785 B2
1.  A color temperature control module for controlling a plurality of light sources of a luminaire, the color control module comprising:

     a plurality of resistive components coupled to the at least one switch and having a plurality of resistances, wherein each position of the at least one switch corresponds to a resistance of the plurality of resistive components,
     wherein the at least one switch, when in any position of the plurality of positions, and at least one of the plurality of resistive components are configured to be coupled to all of the plurality of light sources,
     wherein the plurality of resistive components are configured to deliver a current level of a plurality of current levels to all of the plurality of light sources of the luminaire when power is applied to the plurality of resistive components, thereby illuminating all of the plurality of light sources irrespective of the position of the at least one switch,
     wherein the current level is based on the resistance of the plurality of resistive components, and
     wherein each current level of the plurality of current levels corresponds to a color temperature of a plurality of color temperatures output by the plurality of light sources.


     a plurality of resistive components coupled to the at least one switch and having a plurality of resistances, wherein each position of the at least one switch corresponds to a resistance of the plurality of resistive components,
     wherein the at least one switch, when in any position of the plurality of positions, and at least one of the plurality of resistive components are configured to be coupled to all of the plurality of light sources,
     wherein the plurality of resistive components are configured to deliver a current level of a plurality of current levels to all of the plurality of light sources of the luminaire when power is applied to the plurality of resistive components, thereby illuminating all of the plurality of light sources irrespective of the position of the at least one switch,
     wherein the current level is based on the resistance of the plurality of resistive components, and
     wherein each current level of the plurality of current levels corresponds to a color of a plurality of colors output by the plurality of light sources.

     a controller coupled to the at least one switch, wherein the controller controls the plurality of positions of the at least one switch.
2.  The color control module of claim 1, further comprising:
     a controller coupled to the at least one switch, wherein the controller controls the plurality of positions of the at least one switch.
3.  The color temperature control module of claim 2, further comprising:
     a transceiver coupled to the controller, wherein the transceiver is configured to receive instructions for selecting the color temperature output by the light sources of the luminaire.
3.  The color control module of claim 2, further comprising:
     a transceiver coupled to the controller, wherein the transceiver is configured to receive instructions for selecting the output by the light sources of the luminaire.
4.  The color temperature control module of claim 3, wherein the transceiver communicates using wireless technology.
4.  The color control module of claim 3, wherein the transceiver communicates using wireless technology.
5.  The color temperature control module of claim 1, wherein the plurality of resistive components are coupled in parallel to each other and in series with the at least one switch.
5.  The color control module of claim 1, wherein the plurality of resistive components are coupled in parallel to each other and in series with the at least one switch.
6.  The color temperature control module of claim 1, wherein a first resistive component and a second resistive component of the plurality of resistive components are connected in series with each other, wherein a third resistive component of the plurality of resistive components is connected in parallel with the first resistive component.
6.  The color control module of claim 1, wherein a first resistive component and a second resistive component of the plurality of resistive components are connected in series with each other, wherein a third resistive component of the plurality of resistive components is connected in parallel with the first resistive component.

7.  The color control module of claim 1, further comprising: a second switch disposed in parallel with the at least one first switch.
8.  The color temperature control module of claim 1, wherein the at least one first switch is a physical switch that is manipulated by a user to select the position of the at least one first switch.
8.  The color control module of claim 1, wherein the at least one first switch is a physical switch that is manipulated by a user to select the position of the at least one first switch.
9.  The color temperature control module of claim 8, wherein the at least one first switch is disposed remotely from a housing of the luminaire.
9.  The color control module of claim 8, wherein the at least one first switch is disposed remotely from a housing of the luminaire.



Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844